Citation Nr: 1708737	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal on appeal from an administrative decision dated in March 2012 in which the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (the Agency of Original Jurisdiction (AOJ)) denied the Veteran's claim for entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Veteran has requested a Video Conference hearing.  See June 2013 VA Form 9 and January 2017 response.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  In light of the above, and because the RO schedules Travel Board and Video Conference hearings, a remand of the issue is necessary to afford the Veteran her requested hearing. 

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






